Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License of Marc W. Mendelson filed pursuant to Bar Rule 4-227 (c). Pursuant to Bar Rule 4-110 (f), a voluntary surrender of license is tantamount to disbarment. In his petition, Mendelson admits violating Standards 4 (engaging in professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation); 61 (failure to promptly notify a client of the receipt of funds, securities or other properties and failure to promptly deliver such properties to the client); 63 (failure to promptly render an appropriate accounting to his client of all funds, securities, and other properties of the client coming into the lawyer’s possession); and 65 (commingling client funds with his own and failure to account for trust property held in a fiduciary capacity) of Bar Rule 4-102 (d). The State Bar and the special master recommend acceptance of Mendelson’s petition.
Mendelson admits that, in October 1995, an attorney associated Mendelson to assist her in representing two clients in automobile collision and slip and fall claims. With regard to the automobile collision claim, Mendelson negotiated an insurance settlement on behalf of the client and her husband, received a settlement check, and failed to promptly disburse the funds or promptly make an accounting to the client. With regard to the slip and fall claim, Mendelson received an insurance settlement check for $95,000 on the client’s behalf; did not tell the client or the other attorney that he received the check; and failed to promptly disburse the funds or promptly make an accounting tó the client.
We have reviewed the record and agree to accept Mendelson’s *14petition for voluntary surrender of his license to practice law in this State. The name of Marc W. Mendelson hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Mendelson is reminded of his duties under Bar Rule 4-219 (c).
Decided January 18, 2000.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.
Warren R. Hinds, for Mendelson.

Voluntary surrender of license accepted.


All the Justices concur.